 



Exhibit 10.1
(LOGO ORACLE) [f32323f3232302.gif]
ORACLE LICENSE AND SERVICES AGREEMENT
A. Agreement Definitions
“You” and “your” refers to the individual or entity that has executed this
agreement (“agreement”) and ordered programs and/or services from Oracle USA,
Inc. (“Oracle”) or an authorized distributor. The term “ancillary programs”
refers to third party materials as specified in the program documentation which
may only be used for the purposes of installing or operating the programs with
which the ancillary programs are delivered. The term “program documentation”
refers to the program user manual and program installation manuals. The term
“programs” refers to the software products owned or distributed by Oracle which
you have ordered, program documentation, and any program updates acquired
through technical support. The term “services” refers to technical support,
education, hosted/outsourcing services, consulting or other services which you
have ordered. The term “third party programs” refers to programs designated in
an ordering document as a third party program.
B. Applicability of Agreement
This agreement is valid for the order which this agreement accompanies.
C. Rights Granted
Upon Oracle’s acceptance of your order, you have the non-exclusive, royalty
free, perpetual (unless otherwise specified in the ordering document), limited
right to use the programs and receive any services you ordered solely for your
internal business operations and subject to the terms of this agreement,
including the definitions and rules set forth in the order and the program
documentation. For programs that are specifically designed to allow your
customers and suppliers to interact with you in the furtherance of your internal
business operations, such use is allowed under this agreement. You may allow
your agents and contractors (including, without limitation, outsourcers) to use
the programs for this purpose and you are responsible for their compliance with
this agreement in such use. If accepted, Oracle will notify you and this notice
will include a copy of your agreement. Program documentation is delivered with
the programs, or you may access the documentation online at
http://oracle.com/contracts. Services are provided based on Oracle’s policies
for the applicable services ordered, which are subject to change, and the
specific policies applicable to you, and how to access them, will be specified
on your order (except technical support services, which are as specified in
section H of this agreement). Upon payment for services, you will have a
perpetual, non-exclusive, non-assignable, royalty free license to use for your
internal business operations anything developed by Oracle and delivered to you
under this agreement; however, certain deliverables may be subject to additional
license terms provided in the ordering document.
The services provided under this agreement may be related to your license to use
programs which you acquire under a separate order. The agreement referenced in
that order shall govern your use of such programs. Any services acquired from
Oracle are bid separately from such program licenses, and you may acquire either
services or such program licenses without acquiring the other.
D. Ownership and Restrictions
Oracle or its licensors retain all ownership and intellectual property rights to
the programs. Oracle retains all ownership and intellectual property rights to
anything developed by Oracle and delivered to you under this agreement resulting
from the services. You may make a sufficient number of copies of each program
(other than for Siebel programs), for your licensed use and one copy of each
program media. With respect to Siebel programs, you may only make a sufficient
number of copies of each such program to support the maximum number of users of
such program(s).
Third party technology that may be appropriate or necessary for use with some
Oracle programs is specified in the program documentation. Such third party
technology is licensed to you under the terms of the third party technology
license agreement specified in the program documentation and not under the terms
of this agreement.
You may not:

•   remove or modify any program markings or any notice of Oracle’s or its
licensors’ proprietary rights;   •   make the programs or materials resulting
from the services available in any manner to any third party for use in the
third party’s business operations (unless such access is expressly permitted for
the specific program license or materials from the services you have acquired);
  •   cause or permit reverse engineering (unless required by law for
interoperability), disassembly or decompilation of the programs;   •   disclose
results of any program benchmark tests without Oracle’s prior written consent;

Page 1 of 14



--------------------------------------------------------------------------------



 



•   use third party programs except in connection with PeopleSoft and/or JD
Edwards programs.

E. Warranties, Disclaimers and Exclusive Remedies
Oracle warrants that a program licensed to you will operate in all material
respects as described in the applicable program documentation for one year after
delivery (i.e., via physical shipment or electronic download). You must notify
Oracle of any program warranty deficiency within one year after delivery. Oracle
also warrants that services will be provided in a professional manner consistent
with industry standards. You must notify Oracle of any services warranty
deficiencies within 90 days from performance of the defective services.
ORACLE DOES NOT GUARANTEE THAT THE PROGRAMS WILL PERFORM ERROR-FREE OR
UNINTERRUPTED OR THAT ORACLE WILL CORRECT ALL PROGRAM ERRORS.
FOR ANY BREACH OF THE ABOVE WARRANTIES, YOUR EXCLUSIVE REMEDY, AND ORACLE’S
ENTIRE LIABILITY, SHALL BE: (A) THE CORRECTION OF PROGRAM ERRORS THAT CAUSE
BREACH OF THE WARRANTY, OR IF ORACLE CANNOT SUBSTANTIALLY CORRECT SUCH BREACH IN
A COMMERCIALLY REASONABLE MANNER, YOU MAY END YOUR PROGRAM LICENSE AND RECOVER
THE FEES PAID) TO ORACLE FOR THE PROGRAM LICENSE AND ANY UNUSED, PREPAID
TECHNICAL SUPPORT FEES YOU HAVE PAID FOR THE PROGRAM LICENSE; OR (B) THE
REPERFORMANCE OF THE DEFICIENT SERVICES, OR IF ORACLE CANNOT SUBSTANTIALLY
CORRECT A BREACH IN A COMMERCIALLY REASONABLE MANNER, YOU MAY END THE RELEVANT
SERVICES AND RECOVER THE FEES PAID TO ORACLE FOR THE DEFICIENT SERVICES.
TO THE EXTENT PERMITTED BY LAW, THESE WARRANTIES ARE EXCLUSIVE AND THERE ARE NO
OTHER EXPRESS OR IMPLIED WARRANTIES OR CONDITIONS, INCLUDING WARRANTIES OR
CONDITIONS OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
F. Trial Programs
You may order trial programs, or Oracle may include additional programs with
your order which you may use for trial, non-production purposes only. You may
not use the trial programs to provide or attend third party training on the
content and/or functionality of the programs. You have 30 days from the delivery
date to evaluate these programs. If you decide to use any of these programs
after the 30 day trial period, you must obtain a license for such programs from
Oracle or an authorized distributor. If you decide not to obtain a license for
any program after the 30 day trial period, you will cease using and will delete
any such programs from your computer systems. Programs licensed for trial
purposes are provided “as is” and Oracle does not provide technical support or
offer any warranties for these programs.
G. Indemnification
If a third party makes a claim against either you or Oracle (“Recipient” which
may refer to you or Oracle depending upon which party received the Material),
that any information, design, specification, instruction, software, data, or
material (“Material”) furnished by either you or Oracle “Provider” which may
refer to you or Oracle depending on which party provided the Material), and used
by the Recipient infringes its intellectual property rights, the Provider, at
its sole cost and expense, will defend the Recipient against the claim and
indemnify the Recipient from the damages, liabilities, costs and expenses
awarded by the court to the third party claiming infringement or the settlement
agreed to by the Provider, if the Recipient does the following:

•   notifies the Provider promptly in writing, not later than 30 days after the
Recipient receives notice of the claim (or sooner if required by applicable
law);   •   gives the Provider sole control of the defense and any settlement
negotiations; and   •   gives the Provider the information, authority, and
assistance the Provider needs to defend against or settle the claim.

If the Provider believes or it is determined that any of the Material may have
violated a third party’s intellectual property rights, the Provider may choose
to either modify the Material to be non-infringing (while substantially
preserving its utility or functionality) or obtain a license to allow for
continued use, or if these alternatives are not commercially reasonable, the
Provider may end the license for, and require return of, the applicable Material
and refund any fees the Recipient may have paid for it and any unused, prepaid
technical support fees you have paid for the license. If you are the Provider
and such return materially affects Oracle’s ability to meet its obligations
under the relevant order, then Oracle may, at its option and upon 30 days prior
written notice, terminate the order. The Provider will not indemnify the
Recipient if the Recipient alters the Material or uses it outside the scope of
use identified in the Provider’s user documentation or if the Recipient uses a
version of the Materials which has been superseded, if the infringement claim
could have been avoided by using an unaltered current version of the Material
which was provided to the Recipient. The Provider will not indemnify

Page 2 of 14



--------------------------------------------------------------------------------



 



the Recipient to the extent that an infringement claim is based upon any
information, design, specification, instruction, software, data, or material not
furnished by the Provider. Oracle will not indemnify you to the extent that an
infringement claim is based upon the combination of any Material with any
products or services not provided by Oracle. Oracle will not indemnify you for
infringement caused by your actions against any third party if the Oracle
program(s) as delivered to you and used in accordance with the terms of this
agreement would not otherwise infringe any third party intellectual property
rights. This section provides the parties’ exclusive remedy for any infringement
claims or damages.
H. Technical Support
For purposes of the ordering document, technical support consists of annual
technical support services you may have ordered for the supportable programs.
The term “supportable programs” refers to those programs for which Oracle offers
annual technical support services, including third party programs specifically
designated on the order as supportable programs. If ordered, annual technical
support (including first year and all subsequent years) is provided under
Oracle’s technical support policies in effect at the time the services are
provided. The technical support policies, incorporated in this agreement, are
subject to change at Oracle’s discretion; however, Oracle will not materially
reduce the level of services provided for supported programs during the period
for which fees for technical support have been paid. You should review the
policies prior to entering into the ordering document for the applicable
services. You may access the current version of the technical support policies
at http://oracle.com/contracts.
Technical support is effective upon the effective date of the ordering document
unless otherwise stated in your order. If your order was placed through the
Oracle Store, the effective date is the date your order was accepted by Oracle.
Software Update License & Support (or any successor technical support offering
to Software Update License & Support, “SULS”) acquired with your order may be
renewed annually and, if you renew SULS for the same number of licenses for the
same programs, for the first and second renewal years the fee for SULS, will not
increase by more than 4% over the prior year’s fees. There is no cap on fee
increases for SULS for third party programs; unless otherwise provided in your
order, the SULS fee for third party programs that are identified as supportable
programs licensed pursuant to an ordering document will equal the fee in effect
at the time SULS is renewed. If your order is fulfilled by a member of Oracle’s
partner program, the fee for SULS for the first renewal year will be the price
quoted to you by your partner; the fee for SULS for the second renewal year will
not increase by more than 4% over the prior year’s fees. There is no cap on fee
increases for SULS for third party programs; unless otherwise provided in your
order, the SULS fee for third party programs that are identified as supportable
programs licensed pursuant to an ordering document will equal the fee in effect
at the time SULS is renewed.
If you decide to purchase technical support for any license within a license
set, you are required to purchase technical support at the same level for all
licenses within that license set. You may desupport a subset of licenses in a
license set only if you agree to terminate that subset of licenses. The
technical support fees for the remaining licenses will be priced in accordance
with the technical support policies in effect at the time of termination.
Oracle’s license set definition is available in the current technical support
policies. If you decide not to purchase technical support, you may not update
any unsupported program licenses with new versions of the program.
I. End of Agreement
If either of us breaches a material term of this agreement and fails to correct
the breach within 30 days of written specification of the breach, then the
breaching party is in default and the non-breaching party may terminate this
agreement. If Oracle ends this agreement as specified in the preceding sentence,
you must pay within 30 days all amounts which have accrued prior to such end, as
well as all sums remaining unpaid for programs ordered and/or services received
under this agreement plus related taxes and expenses. If Oracle ends the license
for a program under the Indemnification section, you must pay within 30 days all
amounts for such license which have accrued prior to such end, as well as all
sums remaining unpaid for services related thereto received under this agreement
plus related taxes and expenses. Except for nonpayment of fees, the
non-breaching party may agree in its sole discretion to extend the 30 day period
for so long as the breaching party continues reasonable efforts to cure the
breach. You agree that if you are in default under this agreement, you may not
use those programs and/or services ordered You further agree that if you have
used an Oracle Financing Division contract to pay for the fees due under an
order and you are in default under that contract, you may not use the programs
and/or services that are subject to such contract. Provisions that survive
termination or expiration are those relating to limitation of liability,
infringement indemnity, payment, and others which by their narture are intended
to survive.
J. Fees and Taxes
All fees payable to Oracle are due within 30 days from the invoice date. You
agree to pay any sales, value-added or other similar taxes imposed by applicable
law that Oracle must pay based on the programs and/or services you ordered,
except for taxes based

Page 3 of 14



--------------------------------------------------------------------------------



 



on Oracle’s income. Also, you will reimburse Oracle for reasonable expenses
related to providing the services. Fees for services listed in an ordering
document are exclusive of taxes and expenses. You agree that you have not relied
on the future availability of any programs or updates in entering into the
payment obligations in your ordering document; however, (a) if you order SULS
for programs, the preceding sentence does not relieve Oracle of its obligation
to provide updates under your ordering document, if-and-when available, in
accordance with Oracle’s then current technical support policies, and (b) the
preceding sentence does not change the rights granted to you for any program
licensed under your ordering document, per the terms of your ordering document
and this agreement.
K. Nondisclosure
By virtue of this agreement, the parties may have access to information that is
confidential to one another (“confidential information”). We each agree to
disclose only information that is required for the performance of obligations
under this agreement. Confidential information shall be limited to the terms and
pricing under this agreement and all information clearly identified as
confidential at the time of disclosure.
A party’s confidential information shall not include information that: (a) is or
becomes a part of the public domain through no act or omission of the other
party; (b) was in the other party’s lawful possession prior to the disclosure
and had not been obtained by the other party either directly or indirectly from
the disclosing party; (c) is lawfully disclosed to the other party by a third
party without restriction on the disclosure; or (d) is independently developed
by the other party.
We each agree to hold each other’s confidential information in confidence for a
period of three years from the date of disclosure. Also, we each agree to
disclose confidential information only to those employees or agents who are
required to protect it against unauthorized disclosure. Nothing shall prevent
either party from disclosing the terms or pricing under this agreement or orders
submitted under this agreement in any legal proceeding arising from or in
connection with this agreement or disclosing the confidential information to a
federal or state governmental entity as required by law.
L. Entire Agreement
You agree that this agreement and the information which is incorporated into
this agreement by written reference (including reference to information
contained in a URL or referenced policy), together with the applicable ordering
document, are the complete agreement for the programs and/or services ordered by
you, and that this agreement supersedes all prior or contemporaneous agreements
or representations, written or oral, regarding such programs and/or services. If
any term of this agreement is found to be invalid or unenforceable, the
remaining provisions will remain effective and such term shall be replaced with
a term consistent with the purpose and intent of this agreement. It is expressly
agreed that the terms of this agreement and any Oracle ordering document shall
supersede the terms in any purchase order or other non-Oracle ordering document
and no terms included in any such purchase order or other non-Oracle ordering
document shall apply to the programs and/or services ordered. This agreement and
ordering documents may not be modified and the rights and restrictions may not
be altered or waived except in a writing signed or accepted online through the
Oracle Store by authorized representatives of you and of Oracle. Any notice
required under this agreement shall be provided to the other party in writing.
M. Limitation of Liability
NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE,
OR CONSEQUENTIAL DAMAGES, OR ANY LOSS OF PROFITS, REVENUE, DATA, OR DATA USE.
ORACLE’S MAXIMUM LIABILITY FOR ANY DAMAGES ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR YOUR ORDER, WHETHER IN CONTRACT OR TORT, OR OTHERWISE, SHALL BE
LIMITED TO THE AMOUNT OF THE FEES YOU PAID ORACLE UNDER THIS AGREEMENT, AND IF
SUCH DAMAGES RESULT FROM YOUR USE OF PROGRAMS OR SERVICES, SUCH LIABILITY SHALL
BE LIMITED TO THE FEES YOU PAID ORACLE FOR THE DEFICIENT PROGRAM OR SERVICES
GIVING RISE TO THE LIABILITY.
N. Export
Export laws and regulations of the United States and any other relevant local
export laws and regulations apply to the programs. You agree that such export
control laws govern your use of the programs (including technical data) and any
services deliverables provided under this agreement, and you agree to comply
with all such export laws and regulations (including “deemed export” and “deemed
re-export” regulations). You agree that no data, information, program and/or
materials resulting from services (or direct product thereof) will be exported,
directly or indirectly, in violation of these laws, or will be used for any
purpose prohibited by these laws including, without limitation, nuclear,
chemical, or biological weapons proliferation, or development of missile
technology.
O. Other

Page 4 of 14



--------------------------------------------------------------------------------



 



1.   This agreement is governed by the substantive and procedural laws of
California and you and Oracle agree to submit to the exclusive jurisdiction of,
and venue in, the courts in San Francisco, San Mateo, or Santa Clara counties in
California in any dispute arising out of or relating to this agreement.   2.  
If you have a dispute with Oracle or if you wish to provide a notice under the
Indemnification section of this agreement, or if you become subject to
insolvency or other similar legal proceedings, you will promptly send written
notice to: Oracle USA, Inc. 500 Oracle Parkway, Redwood City, California, United
States, 94065, Attention: General Counsel, Legal Department.   3.   You may not
assign this agreement or give or transfer the programs and/or any services or an
interest in them to another individual or entity. If you grant a security
interest in the programs and/or any services deliverables, the secured party has
no right to use or transfer the programs and/or any services deliverables, and
if you decide to finance your acquisition of the programs and/or any services,
you will follow Oracle’s policies regarding financing which are at
http://oracle.com/contracts.   4.   Except for actions for nonpayment or breach
of Oracle’s proprietary rights, no action, regardless of form, arising out of or
relating to this agreement may be brought by either party more than two years
after the cause of action has accrued.   5.   Upon 45 days written notice,
Oracle may audit your use of the programs. You agree to cooperate with Oracle’s
audit and provide reasonable assistance and access to information. Any such
audit shall not unreasonably interfere with your normal business operations. You
agree to pay within 30 days of written notification any fees applicable to your
use of the programs in excess of your license rights. If you do not pay, Oracle
can end your technical support, licenses and/or this agreement. You agree that
Oracle shall not be responsible for any of your costs incurred in cooperating
with the audit.   6.   The Uniform Computer Information Transactions Act does
not apply to this agreement.

P. Force Majeure
Neither of us shall be responsible for failure or delay of performance if caused
by: an act of war, hostility, or sabotage; act of God; electrical, internet, or
telecommunication outage that is not caused by the obligated party; government
restrictions (including the denial or cancellation of any export or other
license); other event outside the reasonable control of the obligated party. We
both will use reasonable efforts to mitigate the effect of a force majeure
event. If such event continues for more than 90 days, either of us may cancel
unperformed services upon written notice. This section does not excuse either
party’s obligation to take reasonable steps to follow its normal disaster
recovery procedures or your obligation to pay for programs delivered or services
provided.
Q. License Definitions and Roles
To fully understand your license grant, you need to review the definition for
the licensing metric and term designation as well as the licensing rules which
are listed below:
Definitions and License Metrics
Adapter: is defined as each software code interface, installed on each Oracle
Internet Application Server Enterprise Edition, which facilitates communication
of information between each version of a third party software application or
system and Oracle programs.
$M Annual Transaction Volume: is defined as one million U.S. dollars
($1,000,000) in all purchase orders transacted and all auctions conducted
through the Oracle Exchange Marketplace by you and others during the applicable
year of the Oracle Exchange Marketplace license, regardless of whether any such
auction results in a purchase order, provided that an auction resulting in a
purchase order shall only be counted against the Annual Transaction Volume once.
Applications National Language Support (NLS) Supplement Media Packs: Please be
advised that only a subset of the products included on an Applications NLS
Supplement Media Pack have been translated. For existing supported customers,
MetaLink has information on which products have been translated for the
supported languages (http://metalink.oracle.com). For new or unsupported
customers, please contact your Oracle Account Manager for this information.
Application User: is defined as an individual authorized by you to use the
applicable licensed application programs which are installed on a single server
or on multiple servers regardless of whether the individual is actively using
the programs at any given time. If you license the Oracle Self Service Work
Request option in conjunction with Oracle Enterprise Asset Management, you are
required to maintain licenses for the equivalent number of Application Users
licensed and you are granted unlimited access to initiate work requests, view
work request status and view scheduled completion dates for your entire employee
population.

Page 5 of 14



--------------------------------------------------------------------------------



 



Application Users licensed for Order Management are allowed to manually enter
orders directly into the programs but any orders entered electronically from
other sources must be licensed separately.
Application Read-Only User: is defined as an individual authorized by you to run
only queries or reports against the application program for which you have also
acquired non read-only licenses.
Case Report Form (CRF) Page: is defined as the “electronic equivalent” of what
would be the total number of physical paper pages initiated remotely by the
program (measured explicitly in the program as Received Data Collection
Instruments) during a 12 month period. You may not exceed the licensed number of
CRP Pages during any 12 month period unless you acquire additional CRF Page
licenses from Oracle.
Collaboration Program User: is defined as an individual authorized by you to use
the programs which are installed on a single server or on multiple servers
regardless of whether the individual is actively using the programs at any given
time. For the purposes of counting and licensing the number of Real Time
Collaboration users, a Collaboration Program User within your company is defined
as a user able to initiate, or host, a web conference and also participate in a
web conference; all participants in the web conference external to your company
and attending a web conference are not required to be licensed.
Compensated Individual: is defined as an individual whose compensation or
compensation calculations are generated by the programs. The term Compensated
Individual includes, but is not limited to, your employees, contractors,
retirees, and any other Person.
Computer: is defined as the computer on which the programs are installed. A
Computer license allows you to use the licensed program on a single specified
computer.
Connector: is defined as each connector connecting the software product with an
external product. A unique connector is required for each distinct product that
the software product is required to interface.
$M Cost of Goods Sold: is defined as one million U.S. dollars ($1,000,000) in
the total cost of inventory that a company has sold during their fiscal year. If
Cost of Goods Sold is unknown to you then Cost of Goods Sold shall be equal to
75% of total company revenue.
Custom Suite User: is defined as an individual authorized by you to use the
application programs included in the applicable Custom Applications Suite which
are installed on a single server or on multiple servers regardless of whether
the individual is actively using the programs at any given time.
Developer User: is defined as an individual authorized by you to use the
programs which are installed on a single server or multiple servers, regardless
of whether the individual is actively using the programs at any given time.
Developer Users may create, modify, view and interact with the programs and
documentation.
Electronic Order Line: is defined as the total number of distinct order lines
entered electronically into the Oracle Order Management application from any
source (not manually entered by licensed Order Management Users, Professional
Users 2003, or Professional Users 2003 - External) during a 12 month period.
This includes order lines originating as external EDI/XML transactions and/or
sourced from other Oracle and non-Oracle applications. You may not exceed the
licensed number of order lines during any 12 month period.
Employee: is defined as all of your full-time, part-time, temporary employees
and all of your agents, contractors and consultants. The quantity of the
licenses required is determined by the number of Employees and not the actual
number of users. In the event that you elect to outsource any business
function(s), all of the full-time, part-time, temporary employees and agents,
contractors and consultants of the company providing the outsourcing services
must be counted for the purposes of determining the number of Employees.
Employee User: is defined as an individual authorized by you to use the programs
which are installed on a single server or multiple servers, regardless of
whether or not the individual is actively using the programs at any given time
Expense Report: is defined as the total number of expense reports processed by
Internet Expenses during a 12 month period. You may not exceed the licensed
number of expense reports during any 12 month period.

Page 6 of 14



--------------------------------------------------------------------------------



 



Federated Link: is defined as a one-to-one pairing between a source domain and a
destination domain. A source domain is the point of origin for a request. A
destination domain contains the resource that users from source domains want to
access. One source domain might have many pairings with different destination
domains and one destination domain might have many pairings with different
source domains. Each and every pairing is a federated link.
Field Technician: is defined as an engineer, technician, representative, or
other person who is dispatched by you, including the dispatchers, to the field
using the programs.
$M Freight Under Management: is defined as one million US Dollars ($1,000,000)
of the total transportation value of tendered orders for all shipments for a
given calendar year during the term of the license. FUM shall include the
combined total of actual freight purchased by you, plus the cost of freight for
shipments managed by you (e.g., you are not purchasing transportation services
on behalf of your clients but are providing transportation management services
for your clients). Freight that is paid by a third party shall also be included
in the FUM total (e.g., inbound shipments from suppliers to you with freight
terms of prepaid).
Full Time Equivalent (FTE) Student: is defined as any full-time student enrolled
in your institution and any part-time student enrolled in your institution
counts as 25% of an FTE Student. The definition of “full-time” and “part-time”
is based on your policies for student classification. If the number of FTE
Students is a fraction, that number will be rounded to the nearest whole number
for purposes of license quantity requirements.
Hosted Named User: is defined as an individual authorized by you to access the
hosted service, regardless of whether the individual is actively accessing the
hosted service at any given time.
1K Invoice Line: is defined as one thousand invoice line items processed by the
program during a 12 month period. You may not exceed the licensed number of
Invoice Lines during any 12 month period unless you acquire additional Invoice
Line licenses from Oracle.
IVR Port: is defined as a single caller that can be processed via the
Interactive Voice Response (IVR) system. You must purchase licenses for the
number of IVR Ports that represent the maximum number of concurrent callers that
can be processed by the IVR system.
Learning Credits: may be used to acquire education products and services offered
in the Oracle University online catalogue posted at
http://www.oracle.com/education under the terms specified therein. Learning
credits may only be used to acquire products and services at the list price in
effect at the time you order the relevant product or service, and may not be
used for any product or service that is subject to a discount or a promotion
when you order the relevant product or service. The list price will be reduced
by applying the discount specified in your order. Notwithstanding anything to
the contrary in the previous three sentences, learning credits may also be used
to pay taxes, materials and/or expenses related to your order; however, the
discount specified above will not be applied to such taxes, materials and/or
expenses. Learning credits are valid for a period of 12 months from the date
your order is accepted by Oracle, and you must acquire products and must use any
acquired services prior to the end of such period. You may only use learning
credits in the country in which you acquired them, may not use them as a payment
method for additional learning credits, and may not use different learning
credits accounts to acquire a single product or service or to pay related taxes,
materials and/or expenses. Learning credits are non-transferable and
non-assignable. You may be required to execute standard Oracle ordering
materials when using learning credits to order products or services.
$M in Managed Assets: is defined as one million U.S. dollars ($1,000,000) of the
following total: (1) Book value of investment in capital leases, direct
financing leases and other finance leases, including residuals, whether owned or
managed for others, active on the program, plus (2) Book value of assets on
operating leases, whether owned or managed for others, active on the program,
plus (3) Book value of loans, notes, conditional sales contracts and other
receivables, owned or managed for others, active on the program, plus (4) Book
value of non earning assets, owned or managed for others, which were previously
leased and active on the program, including assets from term terminated leases
and repossessed assets, plus (5) Original cost of assets underlying leases and
loans, originated and active on the program, then sold within the previous
12 months.
Membership: is defined as an individual authorized by you to access the hosted
service, regardless of whether the individual is accessing the hosted service at
any given time.
Module: is defined as each production database running the programs.

Page 7 of 14



--------------------------------------------------------------------------------



 



Monitored User: is defined as an individual who is monitored by an Analytics
program which is installed on a single server or multiple servers, regardless of
whether the individual is actively being monitored at any given time. Individual
users who are licensed for an Analytics program by either Named User Plus or
Application User may not be licensed by Monitored User. For the purposes of the
Usage Accelerator Analytics program, every user of your licensed CRM Sales
application program must be licensed. For the purposes of the Human Resources
Compensation Analytics program, all of your employees must be licensed.
Named User Plus: is defined as an individual authorized by you to use the
programs which are installed on a single server or multiple servers, regardless
of whether the individual is actively using the programs at any given time. A
non human operated device will be counted as a named user plus in addition to
all individuals authorized to use the programs, if such devices can access the
programs. If multiplexing hardware or software (e.g., a TP monitor or a web
server product) is used, this number must be measured at the multiplexing front
end. Automated batching of data from computer to computer is permitted. You are
responsible for ensuring that the named user plus per processor minimums are
maintained for the programs contained in the user minimum table in the licensing
rules section; the minimums table provides for the minimum number of named users
plus required and all actual users must be licensed.
For the purposes of the following programs: Configuration Management Pack for
Non-Oracle Systems, System Monitoring Plug-in for Hosts, System Monitoring
Plug-in for Non Oracle Databases, System Monitoring Plug-in for Non Oracle
Middleware and Provisioning Pack, only the users of the third party program that
is being managed/monitored are counted for the purpose of determining the number
of licenses required.
For the purposes of the following programs: Application Management Pack for
Oracle E-Business Suite, Application Management Pack for Siebel, and Application
Management Pack for PeopleSoft Enterprise, all users of the middleware and/or
database software that support the respective application program are counted
for the purpose of determining the number of licenses required.
Network Device: is defined as the hardware and/or software whose primary purpose
is to route and control communications between computers or computer networks.
Examples of network devices include but are not limited to, routers, firewalls
and network load balancers.
Non Employee User - External: is defined as an individual, who is not your
employee, contractor or outsourcer, authorized by you to use the programs which
are installed on a single server or multiple servers, regardless of whether or
not the individual is actively using the programs at any given time.
Oracle Finance Division Contract: is a contract between you and Oracle (or one
of Oracle’s affiliates) that provides for payments over time of some or all of
the sums due under your order.
Oracle University Knowledge Center Service: is defined as a web based learning
environment hosted by Oracle that provides on demand access to either an
individual Oracle University training course (“Online Course”) or to all of the
Oracle University training courses available on the Knowledge Center website
(“Passport”). The Oracle University Knowledge Center service is available at
http://www.oracle.com/education/oukc/. and is made available to you subject to
the terms of this agreement and Oracle University’s Online Hosting Access
Policies, which are located at http://www.oracle.com/education/oukc/hosting
policies.html and may be updated by Oracle from time to time without notice to
you. Online Courses are made available on a named user basis, and the Passport
is made available on a membership basis. In the event that any Oracle programs
are made available for download as part of the service, then use of such
programs is subject to the terms of this agreement. If you acquire the Oracle
University Knowledge Center service, the term shall be one year from the
effective date of your order. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
AGREEMENT, ORACLE DOES NOT WARRANT THAT THE ORACLE UNIVERSITY KNOWLEDGE CENTER
SERVICE WILL BE PROVIDED UNINTERRUPTED OR ERROR-FREE.
Order Line: is defined as the total number of order entry line items processed
by the program during a 12 month period. Multiple order entry line items may be
entered as part of an individual customer order or quote and may also be
automatically generated by the Oracle Configurator. You may not exceed the
licensed number of Order Lines during any 12 month period unless you acquire
additional Order Line licenses from Oracle.
Order Management User: is defined as an individual authorized by you to use the
applicable licensed application programs which are installed on a single server
or on multiple servers regardless of whether the individual is actively using
the programs at any given time. Order Management Users are allowed to manually
enter orders directly into the programs but any orders entered electronically
from other sources must be licensed separately.

Page 8 of 14



--------------------------------------------------------------------------------



 



Orders: is defined as the total number of distinct orders for all programs that
are a part of Electronic Orders, entered electronically (not manually entered by
licensed professional users) through EDI, XML or other electronic means
including purchase orders transmitted from Oracle Purchasing, during a 12 month
period. You may not exceed the licensed number of orders during any 12 month
period.
Partner Organization: is defined as an external third party business entity that
provides value-added services in developing, marketing and selling your
products. Depending upon the type of industry, partner organizations play
different roles and are recognized by different names such as reseller,
distributor, agent, dealer or broker.
Person: is defined as your employee or contractor who is actively working on
behalf of your organization or a former employee who has one or more benefit
plans managed by the system or continues to be paid through the system. For Time
and Labor, a person is defined as an employee or contractor whose time or labor
(piece work) or absences are managed by the application. For Project Resource
Management, a person is defined as an individual who is scheduled on a project.
For Internet Time, a person is defined as an individual who is charging time to
a project via the application. The total number of licenses needed is to be
based on the peak number of part-time and full-time people whose records are
recorded in the system.
Ported Number: is defined as the telephone number that end users retain as they
change from one service provider to another. This telephone number originally
resides on a telephone switch and is moved into the responsibility of another
telephone switch.
Processor: shall be defined as all processors where the Oracle programs are
installed and/or running. Programs licensed on processor basis may be accessed
by your internal users (including agents and contractors) and by your third
party users. For the purposes of counting the number of processors which require
licensing for a Sun UltraSPARC Tl processor with 4, 6 or 8 cores at 1.0
gigahertz or 8 cores at 1.2 gigahertz for only those servers specified on the
Sun Server Table which can be accessed at http://oracle.com/contracts, “n” cores
shall be determined by multiplying the total number of cores by a core processor
licensing factor of .25. For the purposes of counting the number of processors
which require licensing for AMD and Intel multicore chips, “n” cores shall be
determined by multiplying the total number of cores by a core processor
licensing factor of .50. For the purposes of counting the number of processors
which require licensing for all hardware platforms not otherwise specified in
this section, a multicore chip with “n” cores shall be determined by multiplying
“n” cores by a core processor licensing factor of .75. All cores on all
multicore chips for each licensed program for each core processor licensing
factor listed above are to be aggregated before multiplying by the appropriate
core processor licensing factor and all fractions of a number are to be rounded
up to the next whole number. When licensing Oracle programs with Standard
Edition One or Standard Edition in the product name, a processor is counted
equivalent to an occupied socket.
For example, a Sun UltraSPARC Tl based server installed and/or running the
program (other than Standard Edition One programs or Standard Edition programs)
on 6 cores would require 2 processor licenses (6 multiplied by a core processor
licensing factor of .25 equals 1.50 which is then rounded up to the next whole
number which is 2). An Intel or AMD based server installed and/or running the
program (other than Standard Edition One programs or Standard Edition programs)
on 7 cores would require 4 processor licenses (7 multiplied by a core processor
licensing factor of .50 equals 3.50 which is then rounded up to the next whole
number which is 4). Two multicore servers, for hardware platforms not specified
above, installed and/or running the program on 10 cores would require 8
processor licenses (10 multiplied by a core processor licensing factor of .75
equals 7.50 which is then rounded up to the next whole number which is 8).
For the purposes of the following programs: Configuration Management Pack for
Non-Oracle Systems, System Monitoring Plug-in for Hosts, System Monitoring
Plug-in for Non Oracle Databases, System Monitoring Plug-in for Non Oracle
Middleware and Provisioning Pack, only the processors on which the third party
program that is being managed/monitored are running are counted for the purpose
of determining the number of licenses required.
For the purposes of the following programs: Application Management Pack for
Oracle E-Business Suite, Application Management Pack for Siebel, and Application
Management Pack for PeopleSoft Enterprise, all processors on which the
middleware and/or database software that support the respective application
program are running are counted for the purpose of determining the number of
licenses required.
For the Healthcare Transaction Base program, only the processors on which
Internet Application Server Enterprise Edition and this program are installed
and/or running are counted for the purpose of determining the number of licenses
required. For the iSupport, iStore and Configurator programs, only the
processors on which Internet Application Server (Standard Edition and/or

Page 9 of 14



--------------------------------------------------------------------------------



 



Enterprise Edition) and the licensed program are running are counted for the
purpose of determining the number of licenses required for the licensed program;
under these licenses you may also install and/or run the licensed program on the
processors where a licensed Oracle Database (Standard Edition and/or Enterprise
Edition) is installed and/or running.
For the purposes of the following program: Data Integrator - Target Database,
each processor on which the data warehouse, data mart or target database is
running are counted for the purpose of determining the number of Target Database
licenses required.
For the purposes of the following program: Data Integrator - Source Database,
each processor on which the source database is running are counted for the
purpose of determining the number of Source Database licenses required.
Program Documentation: is defined as the program user manual and program
installation manuals.
$M in Revenue: is defined as one million U.S. dollars ($1,000,000) in all income
(interest income and non interest income) before adjustments for expenses and
taxes generated by you during a fiscal year.
Record: The Customer Hub B2B is a bundle that includes two components, Siebel
Universal Customer Master B2B and Oracle Customer Data Hub. For the purposes of
the Customer Hub B2B application, record is defined as the total number of
unique customer database records stored in the Customer Hub B2B application
(i.e., stored in a component of Customer Hub B2B). A customer database record is
a unique business entity or company record, which is stored as an account for
the Siebel Universal Customer Master B2B product or as an organization for the
Oracle Customer Data Hub product.
The Customer Hub B2C is a bundle that includes two components, Siebel Universal
Customer Master B2C and Oracle Customer Data Hub. For the purposes of the
Customer Hub B2C application, record is defined as the total number of unique
customer database records stored in the Customer Hub B2C application (i.e.,
stored in a component of Customer Hub B2C). A customer database record is a
unique consumer (i.e., physical person) record, which is stored as a contact for
the Siebel Universal Customer Master product or as a person for the Oracle
Customer Data Hub product.
The Product Hub is a bundle that includes two components, Siebel Universal
Product Master and Oracle Product Information Management Data Hub. For the
purposes of the Product Hub application, record is defined as the total number
of unique product database records stored in the Product Hub application (i.e.,
stored in a component of Product Hub). A product database record is a unique
product component or SKU stored in the MTL_SYSTEM_ITEMS table with an active or
inactive status and does not include any instance items (i.e. *-star items) or
organization assignments of the same item.
For the purposes of the Case Hub program a record is defined as the total number
of unique case database records that may be stored in the Case Hub application.
A case database record is a unique request or issue requiring investigation or
service stored in S_CASE table with an active or inactive status.
For all programs licensed as record, please see the application licensing
prerequisites as specified in the Applications Licensing Table which may be
accessed at http://oracle.com/contracts for the grant and restrictions of the
underlying Oracle technology.
RosettaNet Partner Interface Processes® (PIPs®): are defined as business
processes between trading partners. Preconfigured system-to-system XML-based
dialogs for the relevant E-Business Suite Application(s) are provided. Each
preconfigured PIP includes a business document with the vocabulary and a
business process with the choreography of the message dialog.
Service Order Line: is defined as the total number of service order entry line
items processed by the program during a 12 month period. Multiple service order
entry line items may be entered as part of an individual customer service order
or quote. You may not exceed the licensed number of Service Order Lines during
any 12 month period unless you acquire additional Service Order Line licenses
from Oracle.
Subscriber: is defined as (a) a working telephone number for all wireline
devices; (b) a portable handset or paging device that has been activated by you
for wireless communications and paging; (c) a residential drop or a
nonresidential device serviced by a cable provider; or (d) a live connected
utility meter. The total number of Subscribers is equal to the aggregate of all
types of Subscribers. If your business is not defined in the primary definition
of Subscriber above, Subscriber is defined as each U.S. $1,000 (one thousand
dollar) increment of your gross annual revenue as reported to the SEC in your
annual report or the equivalent accounting or reporting document.
Suite: is defined as all the functional software components described in the
product documentation.

Page 10 of 14



--------------------------------------------------------------------------------



 



Tape Drive: is defined as mechanical devices used to sequentially write, read
and restore data from magnetic tape media. Typically used, but not limited to,
data protection and archival purposes, tape drives are deployed either as a
standalone unit(s) or housed within a robotic tape library. Examples of tape
drive include but are not limited to, Linear Tape Open (LTO), Digital Linear
Tape (DLT), Advanced Intelligent Type (AIT), Quarter-Inch Cartridge (QIC),
Digital Audio Tape (DAT), and 8mm Helical Scan.
Technical Reference Manuals
Technical Reference Manuals (“TRMs”) are Oracle’s confidential information. You
shall use the TRMs solely for your internal data processing operations for
purposes of: (a) implementing applications programs, (b) interfacing other
software and hardware systems to the applications programs and (c) building
extensions to applications programs. You shall not disclose, use or permit the
disclosure or use by others of the TRMs for any other purpose. You shall not use
the TRMs to create software that performs the same or similar functions as any
of Oracle products. You agree: (a) to exercise either at least the same degree
of care to safeguard the confidentiality of the TRMs as you exercise to
safeguard the confidentiality of your own most important confidential
information or a reasonable degree of care, whichever is greater; (b) to
maintain agreements with your employees and agents that protect the
confidentiality and proprietary rights of the confidential information of third
parties such as Oracle and instruct your employees and agents of these
requirements for the TRMs; (c) restrict disclosure of the TRMs to those of your
employees and agents who have a “need to know” consistent with the purposes for
which such TRMs were disclosed; (d) maintain the TRMs at all times on your
premises; and (e) not to remove or destroy any proprietary or confidential
legends or markings placed upon the TRMs. Oracle shall retain all title,
copyright and other proprietary rights in the TRMs. TRMs are provided to you
“as-is” without any warranty of any kind. Upon termination, you shall cease
using, and shall return or destroy, all copies of the applicable TRMs.
Terabyte: is defined as a terabyte of computer storage space used by a storage
filer equal to one trillion bytes.
Trainee: is defined as an employee, contractor, student or other person who is
being recorded by the program.
Transaction: is defined as each set of interactions that is initiated by an
application user recorded by Oracle Enterprise Manager to capture availability
and performance metrics used in calculating service levels. For example, the
following set of interactions would represent one transaction: login, search
customer, log out.
UPK Developer: is defined as an individual authorized by you to use the programs
which are installed on a single server or multiple servers, regardless of
whether the individual is actively using the programs at any given time. UPK
Developers may create, modify, view and interact with simulations and
documentation.
UPK Employee: is defined as an active employee of yours. (Note: The value of
these applications is determined by the size of the active employee population
and not the number of actual users. Therefore, all of your active employees must
be included in your order when licensing these applications). UPK Employees may
view and interact with simulations and documentation but may not create or
modify simulations or documentation.
UPK User: is defined as an individual authorized by you to use the programs
which are installed on a single server or multiple servers, regardless of
whether the individual is actively using the programs at any given time. UPK
Users may view and interact with simulations and documentation but may not
create or modify simulations or documentation.
Warehouse Builder Connector: is defined as a software product that connects an
Oracle database where the Oracle Warehouse Builder code is deployed, to an
external product (e.g., SAP). A unique connector is required for each distinct
external product for which the Oracle database is required to interface.
Workstation: is defined as the client computer from which the programs are being
accessed, regardless of where the program is installed,
Term Designation
If your program license does not specify a term, the program license is
perpetual and shall continue unless terminated as otherwise provided in the
agreement.
1, 2, 3, 4, 5 Year Terms: A program license specifying a 1, 2, 3, 4 or 5 Year
Term shall commence on the effective date of the order and shall continue for
the specified period. At the end of the specified period the program license
shall terminate.

Page 11 of 14



--------------------------------------------------------------------------------



 



1 Year Hosting Term: A program license specifying a 1 Year Hosting Term shall
commence on the effective date of the order and shall continue for a period of 1
year. At the end of the 1 year the program license shall terminate. A program
license specifying a 1 Year Hosting Term may only be used for providing internet
hosting services.
1 Year Oracle Hosted Term: A program license specifying a 1 Year Oracle Hosted
Term shall commence on the effective date of the order and shall continue for a
period of 1 year. At the end of the 1 year the program license shall terminate.
A program license specifying a 1 Year Oracle Hosted Term must be hosted by
Oracle.com via Computer and Administration services.
1 Year Subscription: A program license specifying a 1 Year Subscription shall
commence on the effective date of the order and shall continue for a period of
1 year. At the end of the 1 year the program license shall terminate.
Licensing Rules
Failover: Your license for the following programs, Oracle Database (Enterprise
Edition, Standard Edition or Standard Edition One), Oracle Database Enterprise
Edition Options, Oracle Internet Application Server (Enterprise Edition,
Standard Edition, Standard Edition One or Java Edition) and Oracle Internet
Application Server Options, includes the right to run the licensed program(s) on
an unlicensed spare computer in a failover environment for up to a total of ten
separate days in any given calendar year. Any use beyond the right granted in
the previous sentence must be licensed separately and the same license metric
must be used when licensing the program(s).
Testing: For the purpose of testing physical copies of backups, your license for
the Oracle Database (Enterprise Edition, Standard Edition or Standard Edition
One) includes the right to run the database on an unlicensed computer for up to
four times, not exceeding 2 days per testing, in any given calendar year.
You are responsible for ensuring that the following restrictions are not
violated:

•   Oracle Database Standard Edition can only be licensed on servers that have a
maximum capacity of 4 sockets. Additionally, it may be licensed on a single
cluster of servers supporting up to a maximum number of 4 sockets.   •   Oracle
Standard Edition One, Internet Application Server Standard Edition One and
Portal Standard Edition One can only be licensed on servers that have a maximum
capacity of 2 sockets.   •   Business Intelligence Standard Edition One can only
be licensed on servers that have the ability to run a maximum of 2 sockets. The
data sources for BI Server and BI Publisher are limited to the included Oracle
Standard Edition One, one other database, and any number of flat file sources
such as CSV, and XLS.   •   The number of TRACE licenses (Rdb Server Option)
must match the number of licenses of the associated database.   •   The number
of Diagnostics Pack and /or Configuration Management Pack licenses must match
the number of licenses of the associated Internet Application Server program
(Enterprise Edition, Standard Edition, Standard Edition One or Java Edition).  
•   The number of Service Registry licenses must match the number of licenses of
the associated Internet Application Server program (Java Edition, Standard
Edition One or Standard Edition).   •   The number of Bpel Process Manager
Option, Business Activity Monitoring, XML Publisher, Service Registry and SOA
Suite for Oracle Middleware licenses must match the number of licenses of the
associated Internet Application Server Enterprise Edition program.   •   The
number of Interactive Dashboard, Delivers, Answers, Office Plug-in and Reporting
and Publishing licenses must match the number of licenses of the associated
Business Intelligence Server Enterprise Edition program.   •   The number of
Business Intelligence Server Enterprise license options must match the number of
licenses of the associated Business Intelligence Server Enterprise Edition
program. The number of Business Intelligence applications observer licenses of
the associated Usage Accelerator Analytics program must match the number of
licenses of the associated transactional CRM Sales application program.   •  
The number of Business Intelligence applications observer licenses of the
associated Human Resources Compensation Analytics program must match the total
number of employees and contractors in your organization.   •   Decision
Connector for Call Center must be licensed for each call center agent receiving
decisions from the Oracle Real-Time Decision Server program.   •   Decision
Connector for Web must be licensed for each web server Processor receiving
decisions from the Oracle Real-Time Decision Server program.   •   The number of
Intelligent Offer Generation for Call Center Agent licenses must match the
number of licenses of the Decision Connector for Call Center program.

Page 12 of 14



--------------------------------------------------------------------------------



 



•   Informatica OEM PowerCenter ETL Server may not be used on a standalone basis
or as a standalone ETL tool. The Informatica OEM Power Center ETL Server may be
used with any data source provided the target(s) are: (i) the Oracle Business
Intelligence applications programs, (ii) the underlying platforms on which the
Oracle Business Intelligence Suite Enterprise Edition program or associated
components run, or (iii) a staging database for any of the foregoing.
Informatica OEM Power Center ETL Server may also be used where the Oracle
Business Intelligence applications programs are the source and non-Oracle
Business Intelligence application programs are the target, provided, that users
do not use Informatica OEM PowerCenter ETL Server to transform the data.   •  
When you purchase a license for the Data Warehouse Business Adapter program you
must have the appropriate licenses for each operational application used as a
source (e.g., Oracle, SAP, PeopleSoft, Siebel). A license to the Data Warehouse
Adapter program does not provide a license or the right to use the operational
applications, a license to the Data Warehouse Adapter program provides only a
connector to them.   •   Application licensing prerequisites as specified in the
Applications Licensing Table which may be accessed at
http://oracle.com/contracts.   •   For the TimesTen In-Memory Database,
Replication - TimesTen to TimesTen and Cache Connect to Oracle programs, the
number of gigabytes (GB) specified in the program name is the maximum size of
data store (aggregate of in-memory databases or caches on a single computer
system or node in a cluster of servers) irrespective of the number of processors
licensed. You may not exceed the specified GB data store limitation unless you
acquire additional licenses from Oracle.

If you purchase Named User Plus licenses for the programs listed below, you must
maintain the following user minimums and user maximums:

      Program   Named User Plus Minimum
Oracle Database Enterprise Edition
  25 Named Users Plus per Processor
 
   
Rdb Enterprise Edition
  25 Named Users Plus per Processor
 
   
CODASYL DBMS
  25 Named Users Plus per Processor
 
   
TopLink and Application Development Framework
  10 Named Users Plus per Processor
 
   
Internet Application Server Java Edition
  10 Named Users Plus per Processor*
 
   
Internet Application Server Standard Edition
  10 Named Users Plus per Processor*
 
   
Internet Application Server Enterprise Edition
  10 Named Users Plus per Processor*
 
   
BPEL Process Manager
  10 Named Users Plus per Processor
 
   
Portal
  10 Named Users Plus per Processor
 
   
Integration
  10 Named Users Plus per Processor
 
   
Business Intelligence
  10 Named Users Plus per Processor
 
   
Forms and Reports
  10 Named Users Plus per Processor
 
   
Web Services Manager
  10 Named Users Plus per Processor
 
   
XML Publisher
  10 Named Users Plus per Processor
 
   
Virtual Directory
  10 Named Users Plus per Processor
 
   
SOA Suite for Non Oracle Middleware
  10 Named Users Plus per Processor
 
   
Business Activity Monitoring for Non Oracle Middleware
  10 Named Users Plus per Processor
 
   
Fusion Middleware for PeopleSoft
  10 Named Users Plus per Processor
 
   
Fusion Middleware for SAP
  10 Named Users Plus per Processor
 
   
Business Intelligence Standard Edition
  10 Named Users Plus per Processor
 
   
Universal Content Management
  10 Named Users Plus per Processor
 
   
Imaging and Process Management
  10 Named Users Plus per Processor
 
   
Information Rights Management
  10 Named Users Plus per Processor
 
   
Enterprise Content Management Suite
  10 Named Users Plus per Processor
 
   
Business Intelligence Standard Edition One
  5 Named Users Plus per Processor

 

*   The Named User Plus Minimum does not apply if the program is installed on a
one processor machine that allows for a maximum of one user per program.

      Program   Named User Plus Maximum
Personal Edition
  1 Named User Plus per database
 
   
Business Intelligence Standard Edition One
  50 Named Users Plus Per Processor

Page 13 of 14



--------------------------------------------------------------------------------



 



The number of licenses for the programs listed below must match the number of
licenses of the associated database and if you purchase Named User Plus licenses
for these programs, you must maintain, at a minimum, 25 Named Users Plus per
Processor per associated database:
Real Application Clusters, Partitioning, OLAP, Data Mining, Spatial, Advanced
Security, Label Security, Database Vault, Warehouse Builder Enterprise ETL,
Warehouse Builder Data Quality, Diagnostics Pack, Tuning Pack, Change Management
Pack, Configuration Management Pack and Provisioning Pack for DB.
The effective date of this agreement shall be May 30, 2007.

                      Company Name: Taleo Corporation       Oracle USA, INC.    
 
                   
Authorized
          Authorized        
Signature:
  /s/ Josh Faddis
 
      Signature:   /s/ Jennifer L. Jones By: Maria Paloma
 
   
 
                   
Name:
  Josh Faddis       Name:   Jennifer L. Jones    
 
                   
Title:
  VP & Corp. Counsel       Title:   Director, License Contract Services    
 
                   
Signature Date:
  5-30-07       Signature Date   : 5-30-07 8:21 pm PST    

Page 14 of 14



--------------------------------------------------------------------------------



 



     
ORACLE®
  ORDERING DOCUMENT

     
Your Name:
  Taleo Corporation
Your Location:
  4140 Dublin Boulevard
 
  4th Floor
 
  Dublin, CA 94568



ORACLE CONTRACT INFORMATION
           Agreement: Oracle License and Services Agreement
           Agreement Name: Oracle License and Services AgreementV040407
This ordering document incorporates by reference the terms of the agreement
specified above (“agreement”).
A. PROGRAMS
You have ordered the program licenses and services described below for use
worldwide, subject to U.S. export laws.
All fees on this ordering document are in US Dollars
License Summary

          Product Description / License Type   Quantity
*Oracle Database Enterprise Edition — Processor Perpetual
  Unlimited
*Tuning Pack — Processor Perpetual
  Unlimited
*Diagnostics Pack — Processor Perpetual
  Unlimited
*Real Application Clusters — Processor Perpetual
  Unlimited
  Partitioning — Processor Perpetual
  36

The programs specified with a (*) are for use on an unlimited number of
Processors for a two (2) year term, subject to the fixing requirements (as
defined in section C. 1 .b) and all other terms and conditions of this ordering
document.
The program specified with no asterisk (*) is licensed for the quantity of the
specified license types set forth in the table above, subject to all other terms
and conditions of this ordering document (collectively, the “Quantity Based
Licenses”), and are not part of the Unlimited Deployment Program Licenses or the
Unlimited Deployment Right.
[*******]  Confidential treatment requested.
1 of 16

 



--------------------------------------------------------------------------------



 



              Net Fees
License Fees
    3,307,987.20
Support Fees
    1,267,662.10
 
     
Total Fees
    4,575,649.30

B.    General Terms

  1.   Commencement Date         All program licenses and the period of
performance for all services are effective upon shipment of tangible media or
upon the effective date of this ordering document if shipment of tangible media
is not required.     2.   Fees, Invoicing and Payment Obligation

  a.   All fees due under this ordering document shall be non-cancellable and
the sums paid nonrefundable, except as provided in the agreement.     b.  
License and services fees are invoiced as of the commencement date. Service fees
are invoiced in advance of the service performance; specifically, technical
support fees are invoiced annually in advance. The total annual technical
support fees due under this ordering document and specified in section A above
include the existing annual technical support fees for the Terminated Licenses
(as defined in section B.4.c below) as well as the incremental technical support
fees due for the program licenses specified in section A, including the
Unlimited Deployment Program licenses (as defined in Section C.1 below).     c.
  Provided that you comply with the delivery terms in section B.5.a, Oracle
shall not invoice you for sales tax pursuant to California law based on the net
license fees in section A for the programs delivered by electronic download;
however, you agree to indemnify and hold Oracle harmless from and against any
claims, losses, damages, costs, and expenses arising from imposition of sales
tax based on the net license fees for the programs licenses listed in section A.
Oracle shall invoice you and you are required to pay any applicable taxes
related to the net support fees (specifically Software Update License & Support
fees) for the ordered technical support services listed in section A.     d.  
In entering into payment obligations under this ordering document, you agree and
acknowledge that you have not relied on the future availability of any program
or updates. However, (a) if you order technical support for programs licensed
under this ordering document, the preceding sentence does not relieve Oracle of
its obligation to provide such technical support under this ordering document,
if-and-when available, in accordance with Oracle’s then current technical
support policies; and (b) the preceding sentence does not change the rights
granted to you for any program licensed under this ordering document, per the
terms of this ordering document and the agreement.

[*******]  Confidential treatment requested.
Page 2 of 16

 



--------------------------------------------------------------------------------



 



  3.   Customer Definition         Notwithstanding anything to the contrary in
the agreement, for purposes of this ordering document, “you” and “your” shall be
defined as the company listed at the head of this ordering document and your
majority owned subsidiaries specified on the attached subsidiary exhibit. You
and the identified majority owned subsidiaries on the attached subsidiary
exhibit will be the only entities allowed to use the licenses acquired under
this ordering document and listed above in section A, which include the
Unlimited Deployment Program Licenses (as defined below). None of your other
majority or minority owned subsidiaries, or any entities created through a
divestiture or reorganization of your company, may use any of the licenses
listed in section A above, including the Unlimited Deployment Program Licenses
(defined in section C.1 below), except as specified in the Acquisition or Merger
Section C.2 and Divestiture Section C.4 below.     4.   Technical Support

  a.   General. Technical support consists of annual technical support services
you may have ordered. Fees for technical support are due and payable annually in
advance. Technical support acquired under this ordering document shall be for a
period of 12 months. Technical support is effective upon the effective date of
this ordering document.         The technical support fees due under this
ordering document shall be reduced by the amount of unused technical support
associated with the Terminated Licenses, provided the invoices for such
technical support have been paid in full. The amount of unused technical support
as of May 30, 2007 is $137,646.60 and represents an estimate of the technical
support fee credit. The actual support fee reduction will be processed as of the
effective date of this ordering document.         Technical support acquired
with your order may be renewed annually and, if you renew the total technical
support due under this ordering document for the same number of licenses for the
same programs, for the first and second renewal years the fee for technical
support will not increase by more than [*******] over the prior year’s fee. If
you renew technical support for the same number of licenses for the same
Programs, for the third and fourth renewal years the fee for technical support
will not increase by more than [*******] over the prior year’s fee.         For
the purposes of determining the first renewal year, the amount of the prior
year’s fees shall be equal to $1,267,662.10.     b.   Total Support Stream. For
purposes of this ordering document, the “Total Support Stream” shall mean:
(i) the technical support for the Unlimited Deployment Program Licenses
specified in Section A including the Unlimited Deployment Program Licenses and
Quantity Based Licenses and (ii) the technical support for all Oracle programs
licensed by your merged or acquired entities, as specified in Section C.2, and
(iii) the existing technical support for the Terminated Licenses, as defined
below and (iv) technical support for any program licenses acquired under the
terms of the Additional Licenses Section C.6.     c.   Terminated Licenses. In
connection with the Unlimited Deployment Right granted pursuant to the terms and
conditions of this ordering document, all licenses of any versions of the
Deployment Period Licenses licensed by you prior to the effective date of this
ordering document, and their associated CSI numbers (CPU Support Identification
numbers), shall be terminated as of the effective date of this ordering document
(“Terminated Licenses”). The

[*******]  Confidential treatment requested.
Page 3 of 16

 



--------------------------------------------------------------------------------



 



      Terminated Licenses are specified on the attached Terminated Licenses
Exhibit (Exhibit A). You shall not be entitled to a credit or refund for the
Terminated Licenses and will not be allowed to reinstate the Terminated
Licenses. The parties agree to work in good faith to determine if any licenses
were inadvertently omitted from Exhibit A (Terminated Licenses) and therefore
whether technical support fees associated with licenses for programs listed in
section A and Exhibit A were excluded from the Total Support Stream and the
Terminated Licenses. If this is determined to be the case following the
effective date of this ordering document, the parties agree that: (i) you will
continue to pay any applicable technical support fees due in connection with
such omitted licenses during the Unlimited Deployment Period (as such term is
defined in section C.1 below and to the extent applicable to licenses for
programs listed in section A and Exhibit A of this ordering document); and (ii)
this ordering document will be amended to include such incremental fees in the
Total Support Stream and to add such licenses in the list of Exhibit A
Terminated Licenses hereunder. There will be no license credit or license refund
as the result of any adjustment specified herein     d.   Technical Support Fees
Due Under This Ordering Document. The total annual technical support fees due
under this ordering document specified in Section A above include the existing
annual Technical Support fees for the Terminated Licenses as well as the
incremental Technical Support fees due for the Unlimited Deployment Program
licenses as well as the Technical Support for the Quantity Based Licenses
specified in section A.

  5.   Miscellaneous

  a.   Oracle has made available to you for electronic download at the
electronic delivery web site located at the following Internet URL:
http://edelivery.oracle.com/exempt the programs listed in section A. Through the
Internet URL, you can access and electronically download to your California
location the current production release as of the effective date below of the
software and related program documentation for each program listed in section A.
You shall have 60 days from the effective date of this ordering document to
complete the download of the software and program documentation. Please be
advised that not all programs are available on all hardware/operating system
combinations. For current program availability please check the electronic
delivery web site. Oracle is under no further delivery obligation under this
ordering document, electronic or otherwise. You agree to execute and return the
attached Certificate of Electronic Delivery simultaneously with the execution
and return of this ordering document.         Additional programs may be
included with your order which you may use for trial purposes only. You shall
have 30 days from the delivery date to evaluate these programs. Any use of these
programs after the 30 day trial period shall require you to obtain the
applicable license. Programs licensed for trial purposes are provided “as is”
and Oracle does not provide technical support or any warranties of any kind for
these programs.         The program licenses provided in this ordering document
are offered separately from any other proposal for consulting services you may
receive or have received from Oracle and do not require you to purchase Oracle
consulting services         Should you require a replacement copy of the
software or program documentation, such replacement copy shall also be delivered
electronically. You shall not be entitled to any

[*******]  Confidential treatment requested.
Page 4 of 16

 



--------------------------------------------------------------------------------



 



      replacement copy in the form of tangible media for the software or the
program documentation, other than updates provided by Oracle under technical
support service if ordered.         You acknowledge and agree that (a) you have
not receive any tangible media for the programs listed in section A as of the
effective date and (b) any rights to receive media granted under the agreement
shall not be applicable to or provided for the programs listed in section a.
Further, you acknowledge that the electronic download delivery method shall be
applicable to Oracle’s delivery obligations for the initial copy of the programs
listed in section A and shall not be applicable to any delivery of updates
and/or technical support services ordered under this ordering document.     b.  
You shall be responsible for installation of the software.

C. Other    

  1.   Unlimited Deployment Period

  a.   General. In consideration of the payment to Oracle of the license and
technical support fees specified in section A, for [*******] (or such earlier
period as set forth below in this section C.1 or sections C.2 and C.3) from the
effective date of this ordering document (the “Unlimited Deployment Period”),
you will receive the right to use the program licenses specified in section A
(as denoted by a single asterisk ‘*’), of this ordering document worldwide on an
unlimited number of Processors (“Unlimited Deployment Program Licenses” or
“Unlimited Deployment Right”), provided that (a) such Unlimited Deployment
Program Licenses usage shall be in compliance with the terms of the agreement
and this ordering document, and (b) you continuously maintain the Total Support
Stream.     b.   Certification of Deployment. Within thirty (30) days after the
[*******] of the effective date of this ordering document (“Certification
Date”), you shall furnish Oracle with a certification signed by an authorized
officer of your company verifying the quantities of Processors of the Unlimited
Deployment Program Licenses installed and running, by you as of the
Certification Date (“Certified License Count”). On the Certification Date, the
Unlimited Deployment Period and the Unlimited Deployment Right shall terminate
and the quantity of Unlimited Deployment Program Licenses acquired under this
ordering document will be fixed at [*******].     c.   Breach of Unlimited
Deployment Terms. Upon the date that you fail to meet any of the conditions
specified in clauses (a) — (b) of Section C.1.a (the “Non-Compliance Date”),
then the Unlimited Deployment Period and the Unlimited Deployment Right shall
immediately terminate and the Certification Date shall be accelerated to 5
business days after the Non-Compliance Date (“Accelerated Certification Date”).
On the Accelerated Certification Date, you shall furnish Oracle with a
certification signed by an authorized officer of your company verifying the
quantities of Processors of the Unlimited Deployment Program Licenses installed
and running by you as of the Accelerated Certification Date (“Certified License
Count”). On the Accelerated Certification Date, the quantity of Unlimited
Deployment Program Licenses acquired under this ordering document will be fixed
at [*******]

[*******]  Confidential treatment requested.
Page 5 of 16

 



--------------------------------------------------------------------------------



 



      [*******]. If your non-compliance is due to failure to maintain the Total
Support Srtream, your use of the Program licenses and desupported licenses after
the Non-Compliance Date will be subject to the technical support pricing and
policies in effect on the Non-Compliance Date.     d.   Expiration or
Termination of Unlimited Deployment Period. Following the expiration or
termination of the Unlimited Deployment Period, your use of the Processor
program licenses acquired under this ordering document will be in accordance
with the Agreement and this ordering document. If at any time after the
expiration or termination of the Unlimited Deployment Period your usage of the
Unlimited Deployment Program Licenses exceeds the Final License Count, you must
acquire additional program licenses and technical support from Oracle for such
use. If after the expiration or termination of the Unlimited Deployment Period
your licensing needs decrease below the Final License Count, you shall not be
entitled to a refund or credit of any fees paid under this ordering document.  
  e.   Assignment. Notwithstanding anything to the contrary in the Agreement,
during the Unlimited Deployment Period, you may not assign the Unlimited
Deployment Program Licenses under this ordering document, or give or transfer an
interest in them to another individual or entity. After the termination or
expiration of the Unlimited Deployment Period and the establishment of the
Certified License Count, upon advance written notice to Oracle and provided that
you have continuously maintained annual technical support services, you may
assign the Unlimited Deployment Program Licenses acquired under this ordering
document to an entity that is either (a) acquiring all or substantially all of
your assets and assuming all liabilities related to such assets or (b) acquiring
the division, business unit or operation of yours which uses Oracle software
programs and assuming the liabilities of such division, business unit or
operation. Additionally, the assignee must agree in writing to the terms and
conditions of this ordering document and the agreement.

  2.   Acquisition or Merger         If, during the deployment period, you
acquire by merger or acquisition and become a majority owner of an entity (the
“Acquired Entity”) and you elect pursuant to the terms of Section C.2.a below to
include such Acquired Entity in your deployment right for the remainder of the
Unlimited Deployment Period (subject to the terms and conditions of this
ordering document and the agreement), then within [*******] of the consummation
of such merger or acquisition, you shall provide Oracle with a written
certification, signed by an authorized Vice President level officer of your
company: (i) attesting to the gross annual revenue of such Acquired Entity as of
its acquisition closure date, and (ii) the quantities (regardless of license
type or version) of any existing program licenses of the Unlimited Deployment
Program Licenses possessed by such Acquired Entity as of its acquisition closure
date (the “Existing Program Licenses”) and the amount of the existing annual
technical support fees for such Existing Program Licenses as of the acquisition
closure date (the “Existing Technical Support Fees”).         If the Acquired
Entity is publicly traded, the entity’s gross revenues will be determined using
the reported gross revenues (in such entity’s Report on Form 10-K, Report on
Form 10-Q or similar documents on file with the Securities and Exchange
Commission) for the most recent four quarters of such entity’s operations. An
Excluded Entity’s revenue will not be included in the Increased Revenue total of
the Acquisition Total.

      “Increased Revenue” shall mean each Acquired Entity’s gross annual revenue
as of its acquisition closure date.

[*******]  Confidential treatment requested.
Page 6 of 16

 



--------------------------------------------------------------------------------



 



      “Acquisition Total” shall mean the aggregate amount of Increased Revenues
for all Acquired Entities combined.

  Upon certification of an Acquired Entity’s Increased Revenue, the following
terms and conditions shall apply:

  a.   Inclusion of Acquired Entities in the Deployment Right. If the
Acquisition Total including the Increased Revenue of the Acquired Entity is less
than [*******] at the time such Acquired Entity is acquired then you may elect
to include such Acquired Entity in your Deployment Right for the remainder of
the Unlimited Deployment Period subject to the terms and conditions of this
ordering document and the agreement, provided that you have continuously
maintained the Total Support Stream. Notwithstanding anything to the contrary in
this section, prior to inclusion in your Unlimited Deployment Right, such
Acquired Entity must terminate all of its Existing Program Licenses.
Additionally, the Existing Technical Support Fees attributable to such Existing
Program Licenses of such Acquired Entity must be maintained as part of your
Total Support Stream; reinstatement fees and/or lapsed support fees shall apply
with respect to any lapse in technical support for any such licenses which has
occurred during the [*******] prior to such Acquired Entity’s acquisition. Any
Acquired Entity that you elect not to include in your Unlimited Deployment Right
shall be deemed an “Excluded Entity” and (i) must be and remain a separate legal
entity from you, (ii) the employees of the Excluded Entity must not access, have
access to or use the Unlimited Deployment Program licenses, and (iii) data
regarding the Excluded Entity may not be maintained or managed by you using the
Unlimited Deployment Program licenses.     b.   Acquired Entities Not Included
in the Deployment Right. Once the Acquisition Total is equal to or greater than
[*******], no additional Acquired Entities may be included in the definition of
you or in your Unlimited Deployment Right. Such additional Acquired Entity shall
be deemed an “Excluded Entity” with no right to use the program licenses
acquired under this ordering document, but may separately acquire for its own
use program licenses and technical support from Oracle in accordance with the
provisions of Section C.6 (Additional Licenses) below.

  3.   Upon Acquisition

      If you are acquired during the Unlimited Deployment Period, the Unlimited
Deployment Period and the Unlimited Deployment Right shall terminate upon the
acquisition closure date and the Certification Date shall be accelerated to 5
business days after the acquisition closure date (“Accelerated Certification
Date”). The acquiring entity shall have no rights to use the Unlimited
Deployment Program Licenses and on or before the Accelerated Certification Date,
you shall furnish Oracle with a certification signed by an authorized officer of
your company verifying the quantities of Processors of the Unlimited Deployment
Program Licenses installed and running by you as of the acquisition closure date
(“Certified License Count”). On the Accelerated Certification Date, the quantity
of such Unlimited Deployment Program Licenses will be fixed at [*******]. If at
any time after the Accelerated Certifiction Date your use of such programs
exceeds the Final License Count, you must acquire additional program licenses
and technical support from Oracle for your increased usage in accordance with
Oracle’s then current prices and policies. During the Unlimited Deployment
Period, you shall

[*******]  Confidential treatment requested.
Page 7 of 16

 



--------------------------------------------------------------------------------



 



      continue to maintain the Total Support Stream and the acquiring entity
shall continue to maintain technical support for the acquiring entity’s existing
Oracle licenses. Notwithstanding the foregoing, after the Unlimited Deployment
Period has ended, you and the acquiring entity shall have the right to terminate
technical support for such licenses as long such termination is in accordance
with Oracle’s technical support policies.”

  4.   Divestiture

      If another company is created through a divestiture or reorganization of
your business (“Divested Entity”) such Divested Entity may use a portion of the
Unlimited Deployment Program Licenses provided under this ordering document
during the Unlimited Deployment Period for up to six– (6) months, except as set
forth below (“Divestiture Period”) upon written notice to Oracle provided that:
(a) the Divested Entity is not a competitor of Oracle [*******], (b) the
Divested Entity agrees in writing to the terms and conditions of the agreement
and this ordering document, (c) you agree to be responsible for the Divested
Entity’s compliance with the terms of the agreement and this ordering document
during the Divestiture Period and (d) the Divestiture Period shall not extend
beyond the Unlimited Deployment Period (i.e., the Divestiture Period shall
terminate at the end of the Unlimited Deployment Period). During the Divestiture
Period, the Divested Entity may use the programs for either their business
operations or your business operations. At the end of the Divestiture Period
specified above, the Divested Entity shall have no rights under this ordering
document. If the Divested Entity wishes to continue its use of the Unlimited
Deployment Program Licenses beyond the Divestiture Period, the Divested Entity
must acquire licenses and technical support for the same (in accordance with
Oracle’s then current prices and policies) pursuant to a mutually agreeable
license agreement and ordering document with Oracle, which will govern its use
of the programs.

  5.   Customer Reference

      Oracle may orally refer to you as a customer in sales presentations and
activities. Upon written consent from you, Oracle may refer to you as a customer
in written sales presentations and marketing vehicles.

  6.   Additional Licenses

  a.   For [*******] from the effective date of this ordering document, you may
order the programs (and first year of Software License Update & Support for the
programs) at the appropriate license and support fees specified on the attached
Price Hold Exhibit, provided (i) such programs are available in production
release when ordered; and (ii) you have continuously maintained Software Update
License & Support for the program licenses listed in section A.     b.   Each
order placed pursuant to this section must be at least [*******] in net license
fees. Your purchase on any such order of programs and/or license types that are
not listed on the attached Price Hold Exhibit will count towards this minimum
purchase amount.     c.   Each order placed pursuant to this section will
specify Oracle’s delivery obligation. If the order specifies delivery, the
programs will be delivered via electronic download. For each program listed in
section A, Oracle has either no delivery obligation or the programs will be
delivered via electronic download. For any program listed in section A and the
order specifies delivery, the programs will be delivered via electronic download
or if electronical download is not possible or

[*******]  Confidential treatment requested.
Page 8 of 16

 



--------------------------------------------------------------------------------



 



    otherwise agreed to the parties, tangible media will be delivered.

  7.   Limited Use Proprietary Programs

      The programs listed in section A are limited use proprietary programs.
These programs may only be used with your proprietary application(s) as defined
on the attached Proprietary Application Hosting Registration Form

  8.   Internet Hosting

      Notwithstanding the terms of the agreement, you shall have the right to
use the limited use proprietary programs as defined in section C.7 and licensed
under this ordering document for the purpose of providing internet hosting
services to end users. You may allow such end users to access the limited use
proprietary programs hosted at a site which is separate and apart from your end
user, for the end user’s business operations and /or to provide services to
third parties using the limited use proprietary programs, provided that all such
use shall be subject to the terms of this ordering document and the agreement.
The limited use proprietary programs may not be installed at the end user’s
site. You shall not resell or assign your program license to the end user and
you shall not provide the end user with access to any Oracle E-Business Suite
programs. You agree to be financially responsible to Oracle for all damages or
losses resulting from the end user’s breach of these terms. The personnel
accessing and computers running the limited use proprietary programs shall be
included in determining the quantity of program licenses deployed by you.

  9.   Order of Precedence

      In the event of any inconsistencies between this ordering document and the
agreement, this ordering document shall take precedence.

  10.   Re-Named Programs

      If any program licensed under this ordering document (“Original Program”)
is re-named or divided into two or more separate programs (“Re-Named Program”)
and the functionality of the Re-Named Program is and remains the same as the
functionality of the Original Program, and Oracle makes such Re-Named Program
generally available at no additional license fees to all of its customers who
have maintained technical support for the Original Program, then Oracle shall
provide the Re-Named Program to you for no additional license fees, provided
that the Re-Named Program is available in production release and that you have
continuously maintained technical support for the Original Program pursuant to
Oracle’s Technical Support Policies (or reinstated technical support for such
program pursuant to Oracle’s then current Technical Support Policies).

[*******]  Confidential treatment requested.
Page 9 of 16

 



--------------------------------------------------------------------------------



 



             
Technical Contact
  Denis Brochu   Contract
Administrator   Josh Faddis / Legal
 
           
Location
  4140 Dublin Blvd.   Location   4140 Dublin Blvd.
 
  Dublin, CA 94568       Dublin, CA 94568
 
           
Contact
      Contact    
Phone
  1418 524-5665   Phone   925-452-3000
Fax
      Fax    
Email Address
  dbrochu@taleo .com   Email Address   jfaddis@taleo.com



This quote is valid through May 30, 2007 and shall become binding upon execution
by you and acceptance by Oracle.

                  TALEO CORPORATION       ORACLE USA, INC.
 
               
Signature
 
/s/ Josh Faddis
      Signature  
/s/ Jennifer L. Jones
Name
  Josh Faddis       Name   Jennifer L. Jones
Title
  VP & Corp Counsel       Title   Director, License Contract Services
Signature Date
  5-30-07       Signature Date   5-30-07     8:41 pm PST Effective Date  
5-30-07   (to be completed by Oracle)  

[*******] Confidential treatment requested.

Page 10 of 16



--------------------------------------------------------------------------------



 



Exhibit A
Terminated Licenses Exhibit

              Program   License Type   Quantity   CSI Number
Oracle Database Enterprise Edition
  Processor   [*******]   [*******]
Oracle Database Enterprise Edition
  Processor   [*******]   [*******]
Oracle Database Enterprise Edition
  Processor   [*******]   [*******]
Oracle Database Enterprise Edition
  Processor   [*******]   [*******]
Oracle Database Enterprise Edition
  Processor   [*******]   [*******]
Oracle Database Enterprise Edition
  Processor   [*******]   [*******]
Tuning Pack
  Processor   [*******]   [*******]
Tuning Pack
  Processor   [*******]   [*******]
Tuning Pack
  Processor   [*******]   [*******]
Tuning Pack
  Processor   [*******]   [*******]
Tuning Pack
  Processor   [*******]   [*******]
Diagnostics Pack
  Processor   [*******]   [*******]
Diagnostics Pack
  Processor   [*******]   [*******]
Diagnostics Pack
  Processor   [*******]   [*******]
Diagnostics Pack
  Processor   [*******]   [*******]
Diagnostics Pack
  Processor   [*******]   [*******]

[*******] Confidential treatment requested.

Page 11 of 16



--------------------------------------------------------------------------------



 



Price Hold Exhibit

                                  First Year Software                 Update
License & Program   License Type   Quantity   License Fee   Support Fee
Oracle Database Enterprise Edition
  Processor   1   [*******]   [*******]
Real Application Clusters
  Processor   1   [*******]   [*******]
Partitioning
  Processor   1   [*******]   [*******]
Diagnostics Pack
  Processor   1   [*******]   [*******]
Tuning Pack
  Processor   1   [*******]   [*******]

[*******] Confidential treatment requested.

Page 12 of 16



--------------------------------------------------------------------------------



 



Subsidiary Exhibit
Recruitforce.com, Inc. — California, USA
9090-5415 Quebec Inc. — Quebec, Canada
Taleo (Canada) Inc. — Quebec, Canada
Taleo (Europe) B.V. — Netherlands
Taleo (France) S.A.S. — France
Taleo (UK) Limited — United Kingdom
Taleo (Singapore) Pte. Ltd — Singapore
Taleo (Australia) Pty Limited — Australia
[*******] Confidential treatment requested.

Page 13 of 16



--------------------------------------------------------------------------------



 



(ORACLE LOGO) [f32323f3232302.gif]
AMENDMENT ONE
ORACLE CONTRACT INFORMATION
This amendment amends the Oracle License and Services Agreement V040407, dated
May 30, 2007, and all amendments and addenda thereto (the “agreement”) between
you and Oracle USA, INC. (“Oracle”).
The parties agree to amend the agreement as follows:

1.   Section B Applicability of Agreement

    Delete the sentence under Section B Applicability of Agreement, and replace
with the following:       “This agreement is valid for two (2) years from the
effective date.”

2.   Section C Rights Granted

    Delete the fourth sentence of section C Rights Granted as follows:       “If
accepted, Oracle will notify you and this notice will inclde a copy of your
agreement.”   3.   Section M Limitation of Liability       Delete and replace
section M Limitation of Liability with the following paragraph:       [*******]

4.   Section N Export

    Delete the third sentence of section N Export and replace with the
following:       “You agree that no data, information, program and/or materials
resulting from services (or direct product thereof) will be exported by you or
your subcontractors, directly or indirectly, in violation of these laws, or will
be used for any purpose prohibited by these laws, including, without limitation,
nuclear, chemical, or biological weapons proliferation, or development of
missile technology.”

[*******] Confidential treatment requested.

Page 14 of 16



--------------------------------------------------------------------------------



 



Subject to the modifications herein, the agreement shall remain in full force
and effect.
The effective date of this amendment is May 30, 2007.

                  TALEO CORPORATION       ORACLE USA, INC.
 
               
Authorized Signature:
 
/s/ Josh Faddis
      Authorized Signature:  
/s/ Jennifer L. Jones
Name: Josh Faddis
      Name: Jennifer L. Jones Title: VP & Corp Counsel       Title: Director,
License Contract Services Signature Date: 5-30-07       Signature Date: 5-30-07
8:17 pm PST

[*******] Confidential treatment requested.

Page 15 of 16



--------------------------------------------------------------------------------



 



Certificate of Electronic Delivery
This Certificate of Electronic Delivery is executed as of the effective date set
forth below by Taleo Corporation (“you”) and relates to the electronic delivery
of certain software programs provided by Oracle USA Inc. (“Oracle”). This
Certificate of Electronic Delivery shall be governed by the terms of the OLSA
V040407 between you and Oracle dated May 30, 2007 (the “agreement”).

1.   As of the date of this Certificate of Electronic Delivery, you agree that
Oracle has provided you with an Internet URL through which you can download all
the programs provided in the ordering document between Oracle and you dated May
30, 2007 (the “ordering document”). You will have 60 days from the effective
date of the ordering document to complete your download of the programs
provided.   2.   You agree that Oracle has completed all of the delivery
responsibilities required by the ordering document and the agreement and no
additional shipment of the programs on tangible media (CD’s, Disks, Tapes, etc.)
shall be provided or is required.   The Effective Date of this Certificate of
Electronic Delivery is May 30, 2007.          

          TALEO CORPORATION    
 
       
By:
  /s/ Josh Faddis
 
     
Name:
  Josh Faddis      
Title:
  VP & Corp. Counsel    

[*******] Confidential treatment requested.

Page 16 of 16



--------------------------------------------------------------------------------



 



PROPRIETARY APPLICATION HOSTING REGISTRATION FORM

     
Name of commercially available application/ service offering:
  Taleo Talent Management Suite
 
   
Application/service description (please provide as much detail as possible):
  Please visit: http://www.taleo.com/en/solutions
 
   
Functions and objectives of the application/service offering (please provide as
much detail as possible):
  Please visit: http://www.taleo.com/en/solutions
 
   
Application architecture (please provide a detailed description as to how the
application will interact with the Oracle database, i.e. web based,
multiplexing, client/server, etc.):
  N-tiered, web based architecture. Taleo application servers process
transaction requests received from user browsers using a JDBC connection to an
Oracle database.
 
   
Physical location of the hardware and software being hosted:
  Canada & USA
 
   
Target markets and users:
  Companies that have needs for a Talent management solution
 
   
Expected number of end user companies:
  5000

 